Citation Nr: 0307023	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for left knee 
disability.

2.	Entitlement to service connection for right ankle 
disability.

3.	Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in December 2002.

The issue of entitlement to service connection for headaches 
is addressed in the Remand portion of the decision.


FINDINGS OF FACT

1.	Left knee disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is left knee disability 
otherwise related to such service.

2.	The right ankle symptomatology noted during the 
veteran's active duty service was acute in nature and 
resolved without leaving residual disability.


CONCLUSIONS OF LAW

1.	Left knee disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.	Right ankle disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A July 2001 RO letter and a December 
2002 statement of the case effectively informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA examination 
report from August 2002.  The Board acknowledges that a VA 
examination and opinion have not been obtained.  However, the 
record does include medical evidence of the veteran's 
condition during service and a report of medical examination 
at the time of separation from active duty service and both 
are devoid of reference to left knee disability and chronic 
ankle disability.  The service medical records do reference a 
sprained ankle in service; however, subsequent service 
medical records, including the report of the veteran's 
separation examination, show that the injury to the ankle was 
acute in nature and resolved without leaving any residual 
disability.  Moreover, there is no supporting medical 
evidence of left knee or right ankle disability for many 
years after service, and the 1996 medical records regarding 
these possible current disabilities do not otherwise suggest 
a credible link to service.  After reviewing the inservice 
and post-service medical records, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim and that a VA examination and opinion are 
not necessary.  38 C.F.R. § 3.159(c)(4).  Finally, in July 
2001 correspondence to the RO, the veteran stated that he had 
no additional pertinent evidence relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  Left Knee Disability

Initially, the Board notes that service medical records fail 
to document any symptomatology or diagnosis of left knee 
injury or chronic left knee disability during service.  
Nevertheless, the veteran contends that because of his right 
ankle injury in service, his left knee had to compensate, and 
this caused his left knee difficulties.  However, while 
service medical records include numerous clinical entries 
dated in 1968 relating to a right ankle sprain, there was no 
reference to any left knee complaints or clinical findings.  
The Board also notes that the report of the January 1969 
separation examination shows that his lower extremities were 
clinically evaluated as normal and that the veteran did not 
relate a history of any left knee problems.

Post-service private medical records from May and June 1996 
indicate that the veteran has a medial collateral ligament 
(MCL) strain in his left knee.  However, the medical records 
do not associate this current disability with the veteran's 
right ankle strain in service, or with any other aspect of 
his service.  In fact, it appears from a review of those 
medical records that the veteran told the examiner that he 
had only been having left knee pain for one year.  This would 
appear to contradict any assertions that the left knee 
disorder is directly related to the right ankle injury during 
service.  To the extent that the veteran may be contending 
that service connection on a secondary basis is warranted 
under 38 C.F.R. § 3.310, for reasons hereinafter discussed, 
service connection is not warranted for right ankle 
disability to begin with.  There is therefore no basis for 
considering the left knee claim under 38 C.F.R. § 3.310.

The Board acknowledges the veteran's belief that his current 
left knee disorder is related to service.  However, the 
etiology of such disability is a medical question, and 
laypersons are not competent to address that question.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The lack of 
persuasive evidence of any left knee symptoms during service, 
the normal clinical evaluation of is lower extremities at the 
time of separation from service, the veteran's denial of any 
pertinent complaints at the time of separation examination, 
and the medical records of left knee problems in the 1990's 
all argue against a finding of any nexus between current left 
knee disability and service. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

B.  Right Ankle Disability

The Board notes that the veteran's service medical records 
document a right ankle sprain in January 1968 with subsequent 
treatment.  It appears that he suffered another sprain May 
1968 while playing basketball.  There was considerable 
swelling noted in mid-May, but by late May the swelling was 
noted as having decreased significantly.  X-rays in May 
showed soft tissue swelling, but the osseous structure was 
reported to be "o.k."  In late May, physical examination of 
the right ankle was noted as unremarkable.  The Board also 
notes that the report of the January 1969 separation 
examination shows that his lower extremities were clinically 
evaluated as normal and that the veteran did not complain of 
any right ankle problems.  At that time, he specifically 
denied swollen or painful joints, lameness, foot trouble, or 
bone, joint, or other deformity.  

It therefore appears that the right ankle symptoms treated 
during the veteran's service were acute in nature and had 
resolved without leaving chronic residual disability by the 
time of his discharge from service.  There is otherwise no 
persuasive evidence showing any continuity of symptoms after 
service.  In fact, it does not appear that there is medical 
evidence of current right ankle disability.  In sum, the 
preponderance of the evidence is against a finding that the 
veteran suffers from a current right ankle disability related 
to his service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for left knee disability is 
not warranted.  Entitlement to service connection for right 
ankle disability is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The Board notes that in a December 2002 letter to the RO, the 
veteran's appointed representative raised the issue of 
service connection for post-traumatic stress disorder (PTSD).  
However, this issue has not been addressed by the RO.  In a 
February 2003 letter, the veteran's appointed representative 
alleged that the veteran's headaches were closely related to 
his PTSD.  The Board notes that the claim to entitlement for 
service connection for headaches is in appellate status.   
However, the newly raised claim of service connection for 
PTSD arguably appears to be inextricably intertwined with the 
appellate issue of service connection for PTSD.   See 
generally Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. 
Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 
(1994).  Therefore, the Board is deferring action on the 
issue of service connection for headaches until after the RO 
has the opportunity to adjudicate the issue of service-
connection for PTSD.


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate action 
to develop and adjudicate the newly 
raised claim of entitlement to service 
connection for PTSD.  The veteran and his 
representative should be notified of the 
decision and afforded notice of appellate 
rights and procedures, including the need 
to file a timely notice of disagreement 
if he wishes to initiate an appeal from 
the RO's determination on the PTSD claim.  

2.  After completion of the above, the 
case should be returned to the Board for 
review of all issues properly in 
appellate status at that time.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

